Per Curiam.
The defendant appeals his conviction of robbery armed.*
At the trial the complaining witness denied that she had told someone in the courtroom that she was not sure of her identification of the defendant. The following day the defendant’s mother was called as a witness and testified she was seated alongside the complaining witness in the courtroom and that she had overheard a conversation between the complaining witness and another lady in reference to the case. The trial judge refused to allow the defendant’s mother to repeat the conversation she had allegedly overheard. This was error. The testimony was admissible as an exception to the hearsay rule for the purpose of impeaching the credibility of the complainant on a material issue in the case. People v. Babcock (1942), 301 Mich 518, 530; Strudgeon v. Village of Sand Beach (1895), 107 Mich 496, 501. Compare New York C. R. Co. v. Michigan Milk Producers Association (1966), 3 Mich App 648, 652.
Reversed and remanded for a new trial.
Levin, P. J., and Holbrook and Rood, JJ., concurred.

 CM 1961, § 750.529 (Stat Aim 1968 Cum Supp § 28.797).